Dear Representative Daniel:
You have requested a legal opinion asking for the "chain of command" within the Louisiana Highway Safety Commission and whether the position of "Executive Director" is subordinate to the orders and directives communicated by the Commission and whether, in day to day matters, the position of "Executive Director" is subordinate to the directives from the Chairperson of the Commission. You pointed out that R.S. 48:1355(A) states, "The chairman shall be the chief executive officer of the commission and shall exercise power over all of its affairs."
R.S. 48:1355(B) reads,
    "B. The governor shall appoint an executive director, who shall not be a member of the commission, to serve at his pleasure and at a salary approved by him. The executive director shall serve as secretary of the commission and shall perform such duties as are delegated by the commission or its chairman, the executive committee or the governor."
Therefore, according to the law, the duties of the "Executive Director" are delegated by any one or more of the following: The Commission itself, the Chairman of the Commission, the Executive Committee of the Commission, and/or the Governor. *Page 2 
We trust that this opinion has adequately answered your request, but if you have any further questions, please do not hesitate to ask them of us. With warmest regards, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:__________________________
  THOMAS S. HALLIGAN
  Assistant Attorney General
  CCF, JR/TSH/ard